DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY APPARATUS WITH PIXEL ELECTRODE HAVING STEP TOP SURFACE WITHIN CONTACT HOLE”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2005/0110019 A1; hereinafter, “Ryu”).
Regarding claim 1:
	Ryu discloses (in Figs. 1, 2, 6A, 6B and 6C) a display apparatus comprising:
a first thin-film transistor and a second thin-film transistor each arranged on a substrate (i.e., an array of TFTs are inherent to the display apparatus in Fig. 1 and [0040], e.g., the array  will include at least two pixels, each having a contact hole structure shown in Figs. 6A-6C, wherein each contact hole is associated with a TFT ), wherein the first thin-film transistor comprises a first electrode layer 175/177 (Figs. 1, 6B and [0078]), and the second thin-film  transistor (of another pixel) comprises a second electrode layer 175/177 (of said another pixel, similar to that shown in Figs. 1, 6C and [0078]);
an insulating layer 180p/180q (Figs. 6B, 6C and [0081]) having a first contact hole 187 (Fig. 6A and [0081]) and a second contact hole 187 (of said another pixel) respectively exposing a portion of the first electrode layer 175/177 (Figs. 6B) and a portion of the second electrode layer 175/177 (of said another pixel, similar to that shown in Fig. 6C);
a first pixel electrode 190 (Fig. 6B and [0082]) arranged on the insulating layer 180p/180q and connected to the first thin-film transistor through the first contact hole 187 (Fig. 6A): and
a second pixel electrode 190 (of said another pixel, similar to that shown in Fig. 6C) arranged on the insulating layer and connected to the second thin-film transistor through the second contact hole,
wherein a top surface of the first pixel electrode 190 (Fig. 6B) overlapping the first electrode layer 177 (Fig. 6B) in the first contact hole 187 (Fig. 6A) has a first step facing a first direction (towards the left side in Fig. 6B), and
a top surface of the second pixel electrode 190 (of said another pixel, similar to that shown in Fig. 6C) overlapping the second electrode layer 177 (Fig. 6C) in the second contact hole 187 (of said another pixel, similar to that shown in Fig. 6A) has a second step facing a second direction (towards the right side in Fig. 6C) opposite to the first direction (towards the left side).
Therefore, Ryu anticipates claim 1.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 2 (when combined with claim 1); and claims 3-20 depend from claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display devices with pixel electrodes having stepped upper portions within contact holes in a manner having some similarity to that of the current invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892